AUSTIN     11. -
ffROvEFlSELLERS
-N
ATX-GRNEY      GENERAL




     Honorable Jesse      James
     State Treasurer
     Austin, Texas
     Dear Mr. James :                      Opinion No. O-7010

                                           Re: Whether or not a warrant which
                                           haa been pal4 by the State Treasurer,
                                           but which was later charge4 back to
                                           the bank, which ha4 presented It,
                                           an4 received    payment thereof because
                                           of a lack of proper endorsement, msy
                                           k3;a;t4when    presented egain properly
                                                       If such re-presentation   Is
                                           beyond tie date allowe     by statute
                                           for presentation.
                  Your request    for   ari opinion   upon the above subject
     mstter    Is 8s follows:
                   “Will you please give me your opinion as to
            whether we would be barred from repaying   a war-ant
            under the following   conditions :
                   “The warrant in question was date4 May 24,
            1943, an4 haa been pal4 by this department.    The
            endorsement thereon Is now questioned.    If we now
            charge thie warrant back to the bar&k that prsaed-
            e4 It to us, can we repay the warrant when It Is
            agaIn presented,   properly endorsed, even though
            the date of the warrant would bar It from payment
            If It he4 never  before been presented?”
                 Article  4371 of the Revised Civil Statutes,          Insofar
     as applicable    to your Inquiry, Is as follows:
                   “t l    No money shall be pal4 out of the
                          *,
            Treasury except on the warrant8 of the Comptroller,
            an4 no warrant nhall be paid by the Treasurer un-
            leus presented for payment within two years from
            the close of the fLucal year In whIoh such warrant
            was 188~04, but claims for the payment of such
            warrants may be presented  to the Legislature  fop
            appropriations  to be made from which auah olaimU
            may be made."
Honorable Jesse James, page 2


          Now, the language, "and no warrant shall be pal4 by
the Treasurer unless presented for payment within two years“,
etc., means that such claim lrmstbe thus presented by the payee;
or some other person shown to be entitled to present and collect
such warrant as by endorsement by the payee, to the ena that
the Treasurer may lawfully pay the same.
          While State warrants are not tegotleble Instruments,
nevertheless it has been held that the language, "presented for
payment" in connection with a State warrant, has the same mean-
ing as wien that language Is used in our Negotiable Instrument
JAW.  (See Opinion No. 0-1362).
          If not thus presented by one entitled to receive pay-
ment, and to one whose duty it is to make payment, there has
been no presentation, within the meaning of the statute.
          If the'warrent In question was paid without a proper
endorsement, snowing the right to receive payment to be In the
person presenting the same, then it was wrongfully pai4, and If
you should now charge the warrant back to the bank that present-
ed It, the bank agreeing to the charge-back, the State will
still be legally liable for the item t,othe proper owner of the
warrant, but urder the statute above quoi.edyou will not be
authorized ic pay the same upon presenta%lon, ever.inough prop-
erly endorsed, For the reason tne period of ZZmitatioc For pre-
sentation of warrants has expired.
          Tnls statute of limltatlor.,howeverl b&lng mereig a
statute, it would be In order for the LegIsla~%ureto authorize
the payment, and correspondingly your duty to make payment wlih-
In such time as thu.sauthorlz,edby the Leglslatxr,e.
                                Vary truly gax-9
                          ATTORNEY GENERAL OF TEXAS

                                By a/ OcIe Spear,
                                      Ocle Speer
                                      Aasis+.er.t
0s:NR:wc

APPROVED JAN 12, 1946
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/%iB Chairman



     ’     .